            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 1 of 68




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION




    DAEDALUS BLUE, LLC,

                              Plaintiff,                           6:20-cv-1152
                                                         Case No. ________________

           v.                                            JURY TRIAL DEMANDED

    MICROSOFT CORPORATION,

                              Defendant.


       DAEDALUS BLUE, LLC’S COMPLAINT FOR PATENT INFRINGEMENT


       TO THE HONORABLE JUDGE OF SAID COURT:

       Plaintiff, Daedalus Blue, LLC for its Complaint against Defendant Microsoft Corporation

(“Microsoft”) hereby alleges as follows:

                                           INTRODUCTION

                The novel inventions disclosed in the Asserted Patents in this matter were

invented by International Business Machines Corporation (“IBM”). IBM pioneered the field of

shared resources and cloud computing. Every year, IBM spends billions of dollars on research

and development to invent, market, and sell new technology, and IBM obtains patents on many

of the novel inventions that come out of that work, including the Asserted Patents. The 5 patents

asserted in this case are the result of the work from 14 different IBM researchers, spanning a

period of nearly a decade.

                Over the years, the inventions claimed in the Asserted Patents have been licensed

to many companies, including Amazon Web Services and Oracle Corporation.

                                                 1
               Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 2 of 68




                                         THE PARTIES

                Daedalus Blue, LLC (“Daedalus”) is the current owner and assignee of the

Asserted Patents.

                Plaintiff Daedalus is a Delaware limited liability company with its principal place

of business located at 51 Pondfield Road, Suite 3, Bronxville, NY 10708.

                Defendant Microsoft Corporation is a Washington Corporation with a principal

place of business at One Microsoft Way, Redmond, Washington. Microsoft Corporation also

maintains corporate sales offices in this District, located at 10900 Stonelake Boulevard, Suite

225, Austin, Texas, and at Concord Park II 401 East Sonterra Boulevard, Suite 300, San

Antonio, Texas.

                Microsoft conducts business in Texas and in the Western District of Texas, as set

forth below.

                                JURISIDICTION AND VENUE

                This is an action arising under the patent laws of the United States, 35 U.S.C. §

101, et seq. Accordingly, this Court has subject matter jurisdiction pursuant to 28 U.S.C. §§

1331 and 1338(a).

                Defendant Microsoft is subject to this Court’s personal jurisdiction in accordance

with due process and/or the Texas Long Arm Statute because, in part, Microsoft “[r]ecruits

Texas residents, directly or through an intermediary located in this state, for employment inside

or outside this state.” See Tex. Civ. Prac. & Rem. Code § 17.042.

                This Court also has personal jurisdiction over Defendant Microsoft because it

committed and continue to commit acts of direct and/or indirect infringement in this judicial

district in violation of at least 35 U.S.C. §§ 271(a) and (b). In particular, on information and



                                                 2
              Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 3 of 68




belief, Microsoft has made, used, offered to sell and sold licenses for, or access to, the accused

products in this judicial district, and have induced others to use the accused products in this

judicial district.

                 Defendant Microsoft is subject to the Court’s personal jurisdiction, in part,

because it regularly conducts and solicits business, or otherwise engages in other persistent

courses of conduct in this district, and/or derives substantial revenue from the sale and

distribution of infringing goods and services provided to individuals and businesses in this

district.

                 This Court has personal jurisdiction over Defendant Microsoft because, inter alia,

Defendant (1) has substantial, continuous, and systematic contacts with this State and this

judicial district; (2) owns, manages, and operates facilities in this State and this judicial district;

(3) enjoys substantial income from its operations and sales in this State and this judicial district;

(4) employs Texas residents in this State and this judicial district; and (5) solicits business and

market products, systems and/or services in this State and judicial district including, without

limitation, those related to the infringing accused products.

                 Venue is proper in this District pursuant to at least 28 U.S.C. §1319(b)-(c) and

§1400(b), at least because Defendant Microsoft, either directly or through its agents, have

committed acts within this judicial district giving rise to this action, and continue to conduct

business in this district, and/or has committed acts of patent infringement within this District

giving rise to this action.




                                                   3
             Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 4 of 68




                                  FACTUAL ALLEGATIONS

                                         Daedalus Patents

               The IBM inventions contained in the Asserted Patents in this case relate to

groundbreaking improvements to cloud infrastructure, cloud management, network security,

database management, data processing, and data management and have particular application in

the cloud-based computing environments as will be further described below.

                                    U.S. Patent No. 7,177,886

               On February 13, 2007, the U.S. Patent and Trademark Office duly and lawfully

issued United States Patent No. 7,177,886 (“the ’886 Patent”), entitled “Apparatus and Method

for Coordinating Logical Data Replication with Highly Available Data Replication.” A true and

correct copy of the ’886 Patent is attached hereto as Exhibit 1.

               Daedalus is the owner and assignee of all right, title, and interest in and to the

’886 Patent, including the right to assert all causes of action arising under said patent and the

right to any remedies for infringement of it.

               The ’886 Patent describes, among other things, a novel apparatus configuration

that improves data storage techniques that provides for faster, more reliable backup of data files

to remote servers, which ensures against data loss and system failure. These inventive

technological improvements solved then-existing problems in the field of data replication for

databases. For example, as described in the ’886 Patent, relational database systems distribute

data across a plurality of computers, servers, or other platforms. Distributed database systems

typically include a central database and various remote servers that are synchronized with the

central database. (Ex. 1 at 1:34-36). The central database server provides a repository for all

database contents, and its contents are preferably highly robust against server failures. (Id. at



                                                  4
             Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 5 of 68




1:47-49). Remote databases which store some or all information contained in the central

database are typically maintained by synchronous or asynchronous data replication. In

synchronous replication, a transaction updates data on each target remote database before

completing the transaction.

               However, as described in the ’886 Patent, traditional synchronous replication

methods introduce substantial delays into data processing, because the replication occurs as part

of the user transaction. This increases the cost of the transaction, making it too expensive.

Moreover, a problem at a single database can result in an overall system failure. Hence,

synchronous replication is usually not preferred, except in transactions which require a very high

degree of robustness against database failure. (Id. at 2:9-24).

               As also described in the ’886 Patent, known methods of asynchronous replication

were preferred for most data distribution applications. In asynchronous replication, transaction

logs of the various database servers are monitored for new transactions. When a new transaction

is identified, a replicator rebuilds the transaction from the log record and distributes it to other

database instances, each of which apply and commit the transaction at that instance. Such

replicators have a high degree of functionality, and readily support multiple targets, bi-

directional transmission of replicated data, replication to dissimilar machine types, and the like.

However, asynchronous replicators have a substantial latency between database updates,

sometimes up to a few hours for full update propagation across the distributed database system,

which can lead to database inconsistencies in the event of a failure of the central database server.

Hence, asynchronous replicators are generally not considered to be fail-safe solutions for high

data availability. (Ex. 1 at 25-41).




                                                   5
             Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 6 of 68




               The ’886 Patent overcomes these drawbacks and improves the functioning of a

computer network, including computer database replication by providing fail-safe data

replication in a distributed database system. This invention provides for reliable fail-safe

recovery and retains the high degree of functionality of asynchronous replication. (Ex. 1 at 2:42-

46). The ’886 Patent describes that, in accordance with one aspect of the invention, a database

apparatus includes a critical database server having a primary server supporting a primary

database instance and a secondary server supporting a secondary database instance that mirrors

the primary database instance. Fig. 1 of the patent shows an exemplary arrangement where,

“[t]he central database server 12 includes a primary server 20 and a secondary server 22 that

mirrors the primary server 20.” (Id. at 4:48-50).




                                                 6
             Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 7 of 68




The secondary server generates an acknowledgment signal (34) indicating that a selected critical

database transaction is mirrored at the secondary database instance. A plurality of other servers

(14, 16, 18) each support a database. A data replicator communicates with the critical database

server and one or more of the other servers to replicate the selected critical database transaction

on at least one of said plurality of other servers responsive to the acknowledgment signal. (Id. at

2:56-67). This configuration of primary and secondary database resources, along with remotely

provisioned database backups, was a novel and unconventional system setup that facilitated the

improved reliability and failure protection enabled by the claims.

                The novel features of the invention are recited in the claims. For example, Claim

1 of the ’886 Patent recites:

               A database apparatus comprising:
               a critical database server including a primary server supporting a primary
               database instance and a secondary server supporting a secondary database
               instance that mirrors the primary database instance, the secondary server
               generating an acknowledgment signal indicating that a selected critical
               database transaction at the primary database instance is mirrored at the
               secondary database instance, the critical databases server including a
               mirroring component communicating with the primary and secondary
               servers to transfer database log file entries of the primary database instance
               to the secondary server, the secondary server applying and logging the
               transferred database log file entries to the secondary database instance and
               producing said acknowledgement signal subsequent to the applying and
               logging of the selected critical database transaction, wherein the mirroring
               component includes a control structure that indexes critical database
               transactions that are applied and logged at the secondary database instance,
               the acknowledgement signal corresponding to indexing in the control
               structure of at least one of the selected critical database transaction and a
               critical database transaction that commits after the selected critical database
               transaction;
               a plurality of other servers each supporting corresponding database
               instances; and
               a data replicator communicating with the critical database server and the
               plurality of other servers to replicate the selected critical database
               transaction on at least one of said plurality of other servers responsive to the
               acknowledgment signal.

                                                  7
             Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 8 of 68




(Ex. 1 at 10:57-11:22). Claim 1 of the ’886 Patent describes claim elements, individually or as

an ordered combination, that were non routine and unconventional at the time of the invention in

2003 and an improvement over prior art, as it provided a way (not previously available) to avoid

data inconsistencies among remote servers in the event of a failure of the central database

primary server; provide asynchronous replication functionality that is robust with respect to

primary database failure; and provide for fail-safe recovery via a high availability replication

system, while retaining the broad functionality of data distribution by asynchronous replication.

(Id, at 3:55-67). For example, in a distributed database system, it was unconventional for a

secondary server to produce an acknowledgement for applying received logs to the secondary

database and for a data replicator to wait to replicate critical database transactions in response to

such acknowledgement.

                                    U.S. Patent No. 7,437,730

               On October 14, 2008, the U.S. Patent and Trademark Office duly and lawfully

issued United States Patent No. 7,437,730 (“the ’730 Patent”), entitled “System and Method for

Providing a Scalable On Demand Hosting System.” A true and correct copy of the ’730 Patent is

attached hereto as Exhibit 2.

               Daedalus is the owner and assignee of all right, title, and interest in and to the

’730 Patent, including the right to assert all causes of action arising under said patent and the

right to any remedies for infringement of it.

               The ’730 Patent describes, among other things, novel systems, methods, and

devices that optimize dynamic control over the fractions of workloads handled by virtual

machines across multiple servers in a cloud environment. By recognizing when one of the

servers is overloaded and automatically shifting work to another, not yet overloaded server, these

                                                  8
             Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 9 of 68




inventive technological improvements solved then-existing problems in the field of virtual

machine based hosting architectures, including improved server utilization in a virtual machine

based hosting architecture. For example, prior to the invention of the ’730 Patent, one type of

data center hosting was called dedicated hosting, in which servers would be statically assigned to

customers/applications based on the peak load that each customer may receive. However, since

the peak load is significantly higher than the average load, this would result in lower than

average server utilization.

               To improve on server utilization, dedicated hosting solutions prior to the ’730

Patent were modified to dynamically assign servers to each customer. Hosting solutions

provided traffic measuring entities to determine the offered load for each customer or

application, and based on that offered load, the traffic measuring entity determined the number of

servers needed for each customer or application. Though an improvement over static

assignment, the efficiency of this type of solution was still severely limited. For example, owing

to the time needed to reassign servers, existing solutions used excessive time and resources.

Then-existing systems failed to provide fine grain control and scalability in a virtual machine

based hosting architecture. For example, existing systems did not dynamically adjust workload

distribution among a set of virtual machines. Without such means of dynamic adjustment,

existing systems failed to maintain an optimum utilization level across the set of servers. (See

Ex. 2, 1:13-1:39).

               The ’730 Patent overcomes these drawbacks and improves server utilization in a

virtual machine hosting architecture, for example, by describing novel and inventive systems in

which finer grain control is achieved in optimizing workload distribution among multiple

servers. The ’730 Patent uses resource management logic to optimally distribute server



                                                 9
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 10 of 68




resources among virtual machines and servers, wherein the virtual machines at each of the set of

servers can each serve a different workload depending on available resources. In one aspect, the

resource management logic distributes server resources, such as percentage of CPU, percentage

of network bandwidth, etc., according to the current and predicted resource needs of each of the

multiple workloads handled by the group of virtual machines. Moreover, the system can

dynamically adjust the fractions of each of the multiple workloads to provide for optimization of

multiple workloads across multiple servers. For example, the system recognizes when one of the

set of servers is overloaded and automatically shifts work to another of the set of servers which is

not overloaded. In this way, the ’730 Patent can achieve finer grain control in optimizing

workloads across servers.

               An exemplary hosting architecture diagramed in Fig. 1 of the ‘730 Patent is

shown below, in which each of the servers (12, 14, 16) host multiple VMs, and there exists an

exemplary global resource allocator (26) for allocating resources among the VMs along with

resource control agents (44, 46, 48). Customer applications (18, 20, 22, 24) run on multiple VMs

across multiple servers. As depicted, a load balancer (50, 52, 54, 56) is attached to each

customer, however, the ’730 Patent also describes how a single load balancer could be used for

multiple customers.




                                                10
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 11 of 68




(Ex. 2 at FIG. 1)

               The ’730 Patent overcomes the efficiency limitations of the prior art to optimize

the distribution of workloads across multiple servers. In one embodiment, for example, the ’730

Patent describes distributing workloads among virtual machines according to a server

optimization device with several resource allocator components at each of the multiple server

machines. These resource allocators are responsible for creating virtual machines and assigning

virtual machines to workloads in response to instructions received from the global resource

allocator partitioning component. (Ex 2 at 1:37-2:19). In one aspect, the ’730 Patent can include

a global resource allocator to monitor distribution between the set of virtual machines and a load

balancer to measure the current offered load, wherein the global resource allocator utilizes the

measurements from one or more load balancers to determine how to distribute the resources

among the virtual machines. (Id. at 2:9-15). Moreover, the global resource allocator partitioning

component of the ’730 Patent assigns resources at each of the sever machines to the assigned

virtual machines according to the identified resource requirements. (Id. at 2:25-32). The ’730


                                                11
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 12 of 68




Patent further enables finer grain control and workload optimization by reassigning the virtual

machines according to changes in the identified resource requirements. (Id. at 2:20-36). The

’730 Patent further optimizes workload across multiple servers by utilizing the global resource

allocator partitioning component to issue redistribution instructions to all of the resource

allocator components at each of the server machines. (Id. at 2:43-52). This is one example by

which the ’730 Patent provides for optimizing workload across the servers to prevent the over-

utilization or under-utilization of any of the server machines. (Id. at 2:48-56).

               The novel features of the invention are recited in the claims. For example, Claim

1 of the ’730 Patent recites:

               A system to provide finer grain control in optimizing multiple workloads across
               multiple servers, comprising:

               a plurality of servers to be utilized by multiple workloads;

               a plurality of virtual machines at each of the plurality of servers, wherein the
               plurality of virtual machines at each of the plurality of servers each serve a
               different one of the multiple workloads; and

               resource management logic to distribute server resources to each of the plurality
               of virtual machines according to current and predicted resource needs of each of
               the multiple workloads utilizing the server resources,

               whereby, each of the multiple workloads are distributed across the plurality of
               servers, wherein fractions of each of the multiple workloads are handled by the
               plurality of virtual machines,

               whereby, the fractions of each of the multiple workloads handled by each of the
               virtual machines can by dynamically adjusted to provide for optimization of the
               server resources utilized by the multiple workloads across the multiple servers.

(Ex. 2 at 8:2-21). Claim 1 of the ’730 Patent describes claim elements, individually or as an

ordered combination, that were non-routine and unconventional at the time of the invention in

2003 and an improvement over prior art, as it provided a way (not previously available) to

achieve finer grain control in optimizing multiple workloads across multiple servers in a virtual

                                                 12
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 13 of 68




machine based hosting architecture system; improve upon the inefficiencies among dedicated

hosting solutions which dynamically assigned servers to each customer; and avoid the

unnecessary use of time and resources required of prior solutions to reassign servers. (Ex. 2 at

Abstract; 1:23-33, 37-65; 2:1-8).

                                    U.S. Patent No. 8,381,209

               On February 19, 2013, the U.S. Patent and Trademark Office duly and lawfully

issued United States Patent No. 8,381,209 (“the ’209 Patent”), entitled “Moveable Access

Control List (ACL) Mechanisms for Hypervisors and Virtual Machines and Virtual Port

Firewalls.” A true and correct copy of the ’209 Patent is attached hereto as Exhibit 3.

               Daedalus is the owner and assignee of all right, title, and interest in and to the

’209 Patent, including the right to assert all causes of action arising under said patent and the

right to any remedies for infringement of it.

               The ’209 Patent describes, among other things, a novel system and method that

improves the control of network security of a virtual machine (VM) during the migration of the

VM to a new underlying hardware device by enforcing network security and routing at a

hypervisor layer when migrating the virtual machine. A hypervisor (sometimes called a

virtualization manager) is a program that allows multiple VMs to share hardware resources.

Each operating system running on a VM appears to have the processor, memory, and other

resources all to itself. However, the hypervisor actually controls the real processor and its

resources, allocating what is needed to each operating system in turn. In order to perform

maintenance on or provide a fail-over for a processor device or machine, it is desirable to move

or migrate a virtual machine (VM) from one processor machine or device to another processor

machine or device. (Ex. 3 at 2:27-31).



                                                 13
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 14 of 68




               The ’209 Patent describes inventive technological improvements that solved then-

existing problems in the field relating to VM migration. As described in the ʼ209 Patent, in the

conventional methods and systems, it is difficult to move one virtual machine from one physical

machine to another. Generally, in conventional systems, to move a virtual machine from one

machine to another (e.g., from hardware 1 to hardware 2), the conventional methods and systems

would merely shut down and copy from hardware 1 to hardware 2. The conventional systems

and methods have difficulties with security and routing. (Id. at 5:30-37). For example, some

conventional systems, before the date of the ’209 invention, did not have access control lists

(ACLs) and provided very little security. (Id. at 2:24-59). In other conventional systems, an

ACL would be installed on a real network switch (hardware) in order to restrict the access to the

device. To migrate a virtual machine from one device to another device, a complex update

scheme was required to update the ACLs in the real switches and the filters in the firewalls. (Id.

at 3:6-9). Additionally, routing generally was provided by a mechanism known as an open

shortest path first (OSPF) route.

               To solve the problems with the conventional systems and methods, the ’209

Patent invention copies security and routing, etc. for the virtual machine to the hypervisor layer

so that the user will see no difference in operation between running the virtual machine on

hardware 1 or hardware 2. That is, according to the present invention, the first and second

device (e.g., hardware 1 and hardware 2) would each act the same (and preferably, would each

have the same internet protocol (IP) address). An important problem arises when networks are

very large, such as Google and Yahoo, in which there could be a thousand servers, and no flat

topography, switches and routers to protect the servers. That is, in such systems, the virtual




                                                14
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 15 of 68




system is run on top of the hypervisor such that each virtual system is only as good as the

security at each machine. (Id. at 5:38-53).

               The ’209 Patent overcomes these drawbacks and improves the functioning of a

computer network by enforcing network security and routing at a hypervisor during migration.

To migrate the virtual machine from a first hardware device to a second hardware device, the

’209 invention routes network traffic for the virtual machine to the second hardware device at the

hypervisor layer. The ’209 invention also may use firewalls to permit network traffic for the

virtual machine to go to the second hardware device at the hypervisor layer. The hypervisor

level provides traffic filtering and routing updating. Thus, the real switches do not need to be

updated at the first and second hardware devices. (Ex. 3 at 5:38-62). The invention

decentralizes the updating scheme by using the hypervisor layer for security and routing, thus

preferably only two software components would be needed to be updated, whereas the

conventional systems and methods would require all systems to be updated (e.g., routers,

firewalls, etc.). The ’209 invention also is more predictable than the conventional systems and

methods. Thus, the ’209 invention has an important advantage over the conventional systems of

pushing all security and intelligence to the hypervisor level, instead of the OS level. That way,

under the protection of the hypervisor, the ’209 invention can provide traffic filtering and routing




                                                15
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 16 of 68




updating. (Id. at 6:3-15). An exemplary method is depicted in Figure 4 of the patent as follows:




               The novel features of the invention are recited in the claims. For example, Claim

1 of the ’209 Patent recites:

               A computer implemented method of controlling network security
               of a virtual machine, the method comprising enforcing network
               security and routing at a hypervisor layer via dynamic updating of
               outing controls initiated by a migration of said virtual machine
               from a first device to a second device.

(Ex. 3 at 15:39-43). Claim 1 of the ’209 Patent describes claim elements, individually or as an

ordered combination, that were non routine and unconventional at the time of the invention in

2007 and an improvement over prior art, as it provided a way (not previously available) to

control network security during VM migration. For example, during VM migration, it was

unconventional to enforce network security and routing at a hypervisor layer via dynamic

                                               16
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 17 of 68




updating of routing controls initiated by the migration. The invention thus can provide a

hypervisor security architecture designed and developed to provide a secure foundation for

server platforms, providing numerous beneficial functions, such as, strong isolation, mediated

sharing, and communication between virtual machines. These properties can all be strictly

controlled by a flexible access control enforcement engine which can also enforce mandatory

policies.


                                          U.S. Patent No. 8,572,612

               On October 29, 2013, the U.S. Patent and Trademark Office duly and lawfully

issued United States Patent No. 8,572,612 (“the ’612 Patent”), entitled “Autonomic Scaling of

Virtual Machines in a Cloud Computing Environment.” A true and correct copy of the ’612

Patent is attached hereto as Exhibit 4.

               Daedalus is the owner and assignee of all right, title, and interest in and to the

’612 Patent, including the right to assert all causes of action arising under said patent and the

right to any remedies for infringement of it.

               The ’612 Patent describes, among other things, novel systems and methods that

improve the data processing and the scaling of resources in a cloud computing environment by

efficiently utilizing virtual machines (VM) that autonomically deploy and terminate based on

workload. These inventive technological improvements solved then-existing problems in the

field of cloud computing. As described in the ʼ612 Patent, cloud computing is a cost-effective

means of delivering information technology services through a virtual platform rather than

hosting and operating the resources locally. Virtual machines (VMs) may reside on a single

powerful blade server, or a cloud system may utilize thousands of blade servers. (See Ex. 4 at

1:27-36). A VM is composed of modules of automated computing machinery. (Id. at 1:56-58).

                                                 17
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 18 of 68




The hypervisor (a separate module of automated computing machinery that interacts with the

host hardware) creates a particular instance of a VM. (Id. at 6:7-9; 6:25:33). One of the

drawbacks of cloud computing systems before the ’612 Patent invention, was that the end user

would lose control over the underlying hardware infrastructure, including control over scaling

the number of virtual machines running an application. In such an environment, scaling of an

application would be carried out manually by a system administrator, but only when end users

would report performance degradation. This technique is slow and complex, and it inherently

risks a user's experiencing a poor quality of service. (Id. at 1:37-50).

               The ’612 Patent overcomes these drawbacks and improves the functioning of a

computer network, for example, by disclosing an improved way of scaling virtual machine

instances using autonomic scaling to deploy additional VM instances, terminate VM instances,

and provide user control with little or no governance by hand.

               In one aspect, the ’612 Patent invention describes autonomic scaling of virtual

machines in a cloud computing environment. A self-service portal enables users themselves to

set up VMs as they wish, according to the user’s specifications. The cloud operating system then

deploys an instance of the now-specified VM in accordance with the received user specifications.

The self-service portal passes the user specification to the deployment engine. The VM catalog

contains VM templates, standard-form descriptions used by hypervisors to define and install

VMs. The deployment engine fills in the selected template with the user specifications and

passes the complete template to the data center administration server in the local data center.

The data center administration server then calls a hypervisor on a cloud computer to install the

instance of the VM specified by the selected, completed VM template. (See Ex. 4 at 5:17-36).




                                                 18
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 19 of 68




               The ’612 Patent further describes that the cloud computing environment includes

a plurality of virtual machines (‘VMs’), and a cloud operating system and a data center

administration server operably coupled to the VMs. The cloud operating system deploys an

instance of a VM and flags the instance of a VM for autonomic scaling including termination.

The cloud operating system monitors one or more operating characteristics of the instance of the

VM, deploys an additional instance of the VM if a value of an operating characteristic exceeds a

first predetermined threshold value, and terminates operation of the additional instance of the

VM if a value of an operating characteristic declines below a second predetermined threshold

value. (See id. at 1:53-2:6). With autonomic scaling, the environment gracefully handles

varying workloads, either increasing or decreasing, and can adapt to varying workloads

transparently, smoothly, and with a minimum of difficulty for the users of the data processing

service provided by such a cloud computing environment. (See id. at 2:28-45).

               Figure 3 of the ’612 Patent shows a flowchart illustrating example methods of

autonomic scaling:




                                                19
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 20 of 68




               The novel features of the invention are recited in the claims. For example, Claim

1 of the ’612 Patent recites:

               A method of autonomic scaling of virtual machines in a cloud
               computing environment, the cloud computing environment
               comprising a plurality of virtual machines (‘VMs’), the VMs
               comprising modules of automated computing machinery installed
               upon cloud computers disposed within a data center, the cloud
               computing environment further comprising a cloud operating
               system and a data center administration server operably coupled to
               the VMs, the method comprising:




                                               20
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 21 of 68




               deploying, by the cloud operating system, an instance of a VM,
               including flagging the instance of a VM for autonomic scaling
               including termination and executing a data processing workload on
               the instance of a VM;

               monitoring, by the cloud operating system, one or more operating
               characteristics of the instance of the VM;

               deploying, by the cloud operating system, an additional instance of
               the VM if a value of an operating characteristic exceeds a first
               predetermined threshold value, including executing a portion of the
               data processing workload on the additional instance of the VM;
               and

               terminating operation of the additional instance of the VM if a
               value of an operating characteristic declines below a second
               predetermined threshold value;

               wherein the cloud operating system comprises a module of
               automated computing machinery, further comprising a self service
               portal and a deployment engine, and deploying an instance of a
               VM further comprises:

               passing by the self service portal user specifications for the
               instance of a VM to the deployment engine;

               implementing and passing to the data center administration server,
               by the deployment engine, a VM template with the user
               specifications; and

               calling, by the data center administration server, a hypervisor on a
               cloud computer to install the VM template as an instance of a VM
               on the cloud computer.

(Ex. 4 at 15:42-16:8). Claim 1 of the ’612 Patent describes claim elements, individually or as an

ordered combination, that were non routine and unconventional at the time of the invention in

2010 and an improvement over prior art, as it provided a way (not previously available) to add or

terminate virtual machines based on individualized thresholds, thereby efficiently utilizing

resources and transparently adapting workload. For example, as noted by the U.S. Patent and

Trademark Office upon issuance, the known prior art failed to teach at least the combination of

“deploying, by the cloud operating system, an additional instance of the VM if a value of an


                                                 21
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 22 of 68




operating characteristic exceeds a first predetermined threshold value, including executing a

portion of the data processing workload on the additional instance of the VM; and terminating

operation of the additional instance of the VM if a value of an operating characteristic declines

below a second predetermined threshold value, wherein the cloud operating system comprises a

module of automated computing machinery, further comprising a self-service portal and a

deployment engine, and deploying an instance of a VM further comprises: passing by the self-

service portal user specifications for the instance of a VM to the deployment engine;

implementing and passing to the data center administration server, by the deployment engine, a

VM template with the user specifications; and calling, by the data center administration server, a

hypervisor on a cloud computer to install the VM template as an instance of a VM on the cloud

computer.” Accordingly, the use of user-specified template structures, incorporating user

specifications, for both the allocation and deallocation of virtual machine resources was

described and acknowledged to be a novel and unconventional solution at the time.

                                        U.S. Patent No. 8,671,132

               On March 11, 2014, the U.S. Patent and Trademark Office duly and lawfully

issued United States Patent No. 8,671,132 (“the ’132 Patent”), entitled “System, Method, and

Apparatus for Policy-Based Data Management.” A true and correct copy of the ’132 Patent is

attached hereto as Exhibit 5.

               Daedalus is the owner and assignee of all right, title, and interest in and to the

’132 Patent, including the right to assert all causes of action arising under said patent and the

right to any remedies for infringement of it.

               The ’132 Patent describes, among other things, novel systems and methods that

improve data management by prioritizing file storage operations to allow remote clients (or end



                                                 22
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 23 of 68




users) using different computing platforms to have more efficient and less expensive access.

These inventive technological improvements solved then-existing problems in the field of data

storage systems. For example, prior to the invention of the ’132 Patent, distributed storage

systems’ ability to automatically allocate resources to prioritize operations was severely limited.

For example, existing systems suffered from saturation when many users simultaneously store,

retrieve, or move data on the distributed storage system. Another problem was the lack of a

method for prioritizing operations, resulting in unnecessary delays in the performance of the

more important operations. Additionally, existing distributed storage systems were not capable

of storing data using prioritized operations within multiple platforms. Existing systems also did

not permit a user to automatically select between multiple storage options when generating files

or account for the different requirements placed on these files. Yet another problem is the great

variation in the equipment available to store data, wherein some files are stored in a manner that

provides insufficient performance, while others take up comparatively expensive storage

capacity that provides an unnecessarily expensive level of performance. (See Ex. 5 1:24-2:3).

               The ’132 Patent overcomes these drawbacks and improves the functioning of a

computer system, for example, by describing novel and inventive systems in which files in a data

storage system are automatically processed according to the rules designated for selecting a

service class and/or storage pool for a file based on the attributes of the file. In one aspect, the

’132 Patent describes an improved policy-based data management system that “prioritize files

within the network, with clients that operate based on a plurality of different operating

platforms…[and]…intelligently stores files in storage pools with a variety of performance levels

based policies and the nature of the storage pools.” (Ex. 5 at 2:8-13). The claims of the ’132




                                                  23
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 24 of 68




Patent are directed to specific techniques, using a file evaluation module, to apply service rules

that evaluate the attributes of a client file in order to assign an appropriate classification method.

               For example, Figure 2 is a schematic block diagram illustrating one concept of a

policy implementation:




               In this diagram, policy-based management is carried out through the use of a

policy set, which may include several different types of policies. The policy set is applied to

each file and thus the file’s attributes are used to classify the file accordingly. (See Ex. 5 at 7:5-

20). As depicted in Figure 2, the policy set 210 includes a service class policy 220 and a storage

pool policy 230. The service class policy 220 includes at least one service class rule that dictates

what service class is applied to a file with a given attribute. For example, the service class policy

220 includes a first rule 240, a second rule 242, and other rules through an nth rule 244. Each of

the rules 240, 242, 244 in one embodiment comprises a statement such as “If a given file

attribute is X, the file receives service class Y.” (Id. at 7:31-40). The storage policy 230

                                                  24
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 25 of 68




similarly has at least one storage pool rule that dictates which of the storage pools 150, 152, 154

should receive a file with a given attribute. (Id. at 7:41-47). The service class policy 220 is used

to select from among a plurality of service classes, such as the service classes 280, 282, 284, 286.

(Id. at 7:47-52). By way of example, the platinum service class 280 has the highest priority,

followed by the gold service class 282, the silver service class 284, and finally, the bronze

service class 286. The service class may be a factor in determining the appropriate storage pool.

For example, all files with the bronze service class 286 may be stored in the first storage

pool 150, while files with the silver service class 284 are stored in the second storage

pool 152 for greater speed and data recoverability, and gold service class may be stored in the

third storage pool 154 for even greater speed and recoverability. (See id. at 8:25-47).

               The novel features of the invention are recited in the claims. For example, Claim

15 of the ’132 Patent recites:

       A method for handling files within a policy-based data management
       system, the method comprising:

       providing a policy set comprising at least one service class rule;

       receiving one or more attributes of a file from one of a plurality of clients,
       the clients comprising at least two different computing platforms;

       applying the service class rule to the file to assign a service class to the
       file; and

       conducting operations on the file in a manner according to the service
       class.


(Ex. 5 at 16:21-31). Thus, claim 15 of the ’132 Patent describes claim elements, individually or

as an ordered combination, that were non routine and unconventional at the time of the invention

in 2003 and an improvement over prior art, as it provided a way (not previously available) for

prioritizing files within a policy-based data management system based on the attributes of the


                                                 25
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 26 of 68




files. For example, prior to the date of the invention, it was unconventional for a system to

include a policy set which is then used to apply the service class rule to assign a service class to a

file. Based on the policy-set rules, the files’ attributes are evaluated then assigned a novel and

unconventional rule-based service class which dictates the handling of the files. The claims of

the ’132 Patent are unconventional in that they deal with automatically associating a certain

policy with a file for management of the file in a storage system.

               The ’886, ’730, ’209, ’612, and ’132 Patents are referred to hereinafter as “the

Asserted Patents.”

               Each of the Asserted Patents are presumed valid under 35 U.S.C. § 282.

                              Microsoft’s Use of the Patented Technology

               Microsoft Corporation is a multinational computer technology company founded

in 1975. Microsoft’s venture into Cloud Computing started in or around 2006, and it launched

the first version of its Cloud Computing platform, Windows Azure, in 2009, later renamed to

Microsoft Azure. Microsoft’s Cloud Computing business continues to grow. According to

Microsoft’s 2019 Annual report, its “commercial cloud business is the largest in the world,

surpassing $38 billion in revenue for the year, with gross margin expanding to 63 percent.” (see

Microsoft 2019 Annual Report, https://www.microsoft.com/invetor/reports/ar19/index.html).

Microsoft identifies IBM as one of its competitors for its Intelligent Cloud business segment.

               On information and belief, Microsoft makes, uses, sells, and/or offers to sell in the

United States, and/or imports into the United States various methods and/or products relating to

cloud infrastructure, cloud management, network security, database management, data

processing, and data management, which infringe the Asserted Patents.




                                                 26
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 27 of 68




               Microsoft makes, uses, sells, and/or offers to sell in the United States, and/or

imports into the United States the Microsoft SQL Server.

               Microsoft makes, uses, sells, and/or offers to sell in the United States, and/or

imports into the United States the Database Mirroring feature. Database Mirroring feature is a

solution for increasing the availability of a Microsoft SQL Server database.

               Microsoft makes, uses, sells, and/or offers to sell in the United States, and/or

imports into the United States the Log Shipping feature. Log Shipping feature is a solution used

within Microsoft SQL Server that automatically sends transaction log backups from a primary

database on a primary server instance to one or more secondary databases on separate secondary

server instances.

               Microsoft SQL Server with Database Mirroring and Log Shipping provide a

critical database server that includes a principal server (primary server) and a mirror server

(secondary server), with Database Mirroring helping to backup transaction logs on the mirror

server database and Log Shipping helping to replicate data among multiple remote servers. (See,

e.g., Database Mirroring (SQL Server), available at https://docs.microsoft.com/en-

us/sql/database-engine/database-mirroring/database-mirroring-sql-server?view=sql-server-ver15;

see also Database Mirroring and Log Shipping (SQL Server), available at

https://docs.microsoft.com/en-us/sql/database-engine/database-mirroring/database-mirroring-

and-log-shipping-sql-server?view=sql-server-ver15; see also:




                                                 27
           Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 28 of 68




(Database Mirroring (SQL Server)); see also:




(Database Mirroring and Log Shipping (SQL Server)).

              Microsoft makes, uses, sells, and/or offers to sell in the United States, and/or

imports into the United States Microsoft Azure.

              The Azure platform and infrastructure consists of a number of servers contained

within datacenters that Microsoft manages. These physical servers host numerous virtual

machine instances. (See Azure information system components and boundaries, available at

https://docs.microsoft.com/en-us/azure/security/fundamentals/infrastructure-components).




                                               28
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 29 of 68




               In Azure, workloads are typically spread across different virtual machines to gain

high throughput, performance, and to create redundancy in case a VM is impacted due to an

update or other event. (See Availability options for virtual machines in Azure, available at

https://docs.microsoft.com/en-us/azure/virtual-machines/windows/availability). For example,

Availability Sets ensure that the VMs deployed on Azure are distributed across multiple isolated

hardware clusters. Doing this ensures that if a hardware or software failure within Azure

happens, only a subset of VMs is impacted and that the overall solution remains available and

operational. Availability Sets are an essential capability when you want to build reliable cloud

solutions. (See Tutorial: Create and deploy highly available virtual machines with Azure

PowerShell, available at https://docs.microsoft.com/en-us/azure/virtual-

machines/windows/tutorial-availability-sets).

               The Microsoft Azure Resource Manager is the deployment and management

service for Azure and works as a software management software that distributes/deploys server

resources to the virtual machines. (See What is Azure Resource Manager?, available at

https://docs.microsoft.com/en-us/azure/azure-resource-manager/management/overview).

               A feature of Microsoft Azure that Microsoft makes, uses, sells, and/or offers to

sell in the United States, and/or imports into the United States is Azure Virtual Machines, an

Infrastructure-as-a-Service (IaaS) (“Microsoft Azure IaaS”).

               Microsoft Azure IaaS is an instant computing infrastructure, provisioned and

managed over the internet that quickly scales up and down with demand. (See What is IaaS?,

available at https://azure.microsoft.com/en-in/overview/what-is-iaas/).

               Within Microsoft Azure IaaS, the vertical scale up/down feature causes resources

to be redistributed to individual VMs in order to scale up/down. For example, vertical scaling



                                                29
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 30 of 68




involves increasing the size of individual VMs to handle increased demand, and when demand

decreases, the VM size is decreased. Further, scaling can be set to happen dynamically. (See

https://azure.microsoft.com/mediahandler/files/resourcefiles/azure-virtual-datacenter-lift-and-

shift-guide/Azure_Virtual_Datacenter_Lift_and_Shift_Guide.pdf).

               Another feature of Microsoft Azure that Microsoft makes, uses, sells, and/or

offers to sell in the United States, and/or imports into the United States is Azure Virtual

Machines Scaling Set (VMSS) which lets users create and manage a group of load balanced

VMs. (See Virtual Machine Scale Sets documentation, available at https://docs.microsoft.com

/en-us/azure/virtual-machine-scale-sets/).

               Azure VMSS provides automated virtual machine scaling which allows users to

deploy and maintain virtual machines in Azure cloud. (See Azure Virtual Machine Scale Sets,

available at https://azure.microsoft.com/en-in/services/virtual-machine-scale-sets/). VMSS

provides for horizontal scaling, in which users can increase or decrease the number of virtual

machines automatically in response to demand, based on customizable metrics, or a defined

schedule. (Id.). (See What are virtual machine scale sets?, available at https://docs.microsoft.

com/en-us/azure/virtual-machine-scale-sets/overview). Additionally, VMSS provides for

vertical scaling. (See Vertical autoscale with virtual machine scale sets, available at

https://docs.microsoft.com/en-us/azure/virtual-machine-scale-sets/virtual-machine-scale-sets-

vertical-scale-reprovision)

               Microsoft makes, uses, sells, and/or offers to sell in the United States, and/or

imports into the United States the Azure Site Recovery service, a disaster recovery as a service

(DRaaS) which enables the recovery of Azure virtual machines by failing over the machines to a

new hardware host. Azure Site Recovery allows users to deploy replication, failover and



                                                 30
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 31 of 68




recovery processes through Site Recovery to help keep applications running during planned and

unplanned outages. (See Azure Site Recovery, available at https://azure.microsoft.com/en-

us/services/site-recovery).

               Microsoft makes, uses, sells, and/or offers to sell in the United States, and/or

imports into the United States products that utilize and/or work with Network Security Groups

(NSGs). NSGs are a set of network security rules that control inbound and outbound traffic to a

clients’ VMs. For example, Network Security Groups can be used with Azure Site Recovery,

and recovery plans allow users to automatically associate NSGs to failed over VMs. (See Azure

Traffic Manager with Azure Site Recovery, available at https://docs.microsoft.com/en-

us/azure/site-recovery/concepts-traffic-manager-with-site-recovery).

               Microsoft encourages users to utilize NSGs and associate NSGs to failed over

VMs automatically during failover using automation scripts. (See Network Security Groups with

Azure Site Recovery, available at https://docs.microsoft.com/en-us/azure/site-recovery/concepts-

network-security-group-with-site-recovery)

               When a failover occurs using the Azure Site Recovery service, a new VM is

created. In a newly created VM a hypervisor firewall is utilized which, by default, blocks all

traffic, then rules and exceptions are dynamically modified, including by defining ACLs based

on a tenant’s service model.

               Microsoft makes, uses, sells, and/or offers to sell in the United States, and/or

imports into the United States the Azure Blob Storage.

                Microsoft’s Azure Blog Storage is a cloud based data storage solution that

transitions files based on user defined policies. (See Manage the Azure Blob storage lifecycle,

available at https://docs.microsoft.com/en-us/azure/storage/blobs/storage-lifecycle-management-



                                                31
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 32 of 68




concepts?tabs=azure-portal). Azure Blob Storage lifecycle management offers a rich, rule-based

policy that is used to transition data to the appropriate access tiers. (Id.).

                                           FIRST COUNT

                           (Infringement of U.S. Patent No. 7,177,886)

                Daedalus incorporates by reference the allegations set forth in Paragraphs 1-73 of

this Complaint as though fully set forth herein.

                On information and belief, Microsoft has directly infringed and continues to

directly infringe one or more claims of the ’886 Patent, including at least Claim 1 of the ’886

Patent, in the state of Texas, in this judicial district, and elsewhere in the United States by,

among other things, making, using, selling, offering for sale, and/or importing into the United

States products that embody one or more of the inventions claimed in the ’886 Patent, including

but not limited to the above-identified SQL Server, and all reasonably similar products (“the

’886 Accused Products”), in violation of 35 U.S.C. § 271(a).

                As an example, the ’886 Accused Products, such as Microsoft SQL Server,

comprise databases with a collection of structured data. (See, Databases, available at

https://docs.microsoft.com/en-us/sql/relational-databases/databases/databases?view=sql-server-

ver15). Microsoft SQL Server utilizes the Database Mirroring feature to help backup transaction

logs on a mirror database server and the Log Shipping feature to help replicate data among

remote servers. (See, e.g., Database Mirroring (SQL Server); Database Mirroring and Log

Shipping (SQL Server)). “Log shipping and database mirroring can work together to provide

solutions for high availability and disaster recovery.” (Microsoft SQL Server 2005, Database

Mirroring and Log Shipping Working Together SQL Server, Best Practices Article (January




                                                   32
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 33 of 68




2008), at 1, available at http://download.microsoft.com/download/d/9/4/d948f981-926e-40fa-

a026-5bfcf076d9b9/DBMandLogShipping.docx).

               Microsoft SQL Server is a “critical database server” that includes a “primary

server” and a “secondary server.” (See, Database Mirroring SQL Server)). The principal server

(primary server) is connected with a “primary database instance” and the mirror server

(secondary sever) is connected with a “secondary database instance.” (Id.). In the Database

Mirroring configuration, the mirror database (secondary database instance) backs up and and/or

“mirrors” the transaction logs of the primary database instance. (Id.). “In database mirroring, a

read-write database whose transaction log records are applied to a read-only copy of the database

(a mirror database).” (Id.).

               The mirror database, which is a secondary server, mirrors “a selected critical

database transaction” at the primary database instance. For instance, under the default

synchronous operation, “[a]fter a mirroring session starts or resumes, the process by which log

records of the principal database that have accumulated on the principal server are sent to the

mirror server, which writes these log records to disk as quickly as possible to catch up with the

principal server.” (Id.; see also ALTER DATABASE (Transact-SQL) Database Mirroring,

available at https://docs.microsoft.com/en-us/sql/t-sql/statements/alter-database-transact-sql-

database-mirroring?view=sql-server-ver15). Once that is done, the mirror server “generates an

acknowledgement” to the primary database indicating that a selected database transaction at the

primary database instance is mirrored at the secondary database instance. “The mirror server

hardens the log to disk and returns an acknowledgement to the principal server.” (Database

Mirroring Operating Modes, available at https://docs.microsoft.com/en-us/sql/database-

engine/database-mirroring/database-mirroring-operating-modes?view=sql-server-ver15).



                                                33
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 34 of 68




               Microsoft SQL Server is “a critical database server” with Database Mirroring,

which is a “mirroring component” solution that can communicate with the primary server and the

secondary server(s) for transferring log records. (See Database Mirroring (SQL Server)).

Database Mirroring “transfers database log files entries of the primary database instance” to the

mirror server. (Id.). “After a mirroring session starts or resumes, the process by which log

records of the principal database that have accumulated on the principal server are sent to the

mirror server, which writes these log records to disk as quickly as possible to catch up with the

principal server.” (Id.). The transaction log records are “applied” and “logged” to the mirror

database. “Database mirroring involves redoing every insert, update, and delete operation that

occurs on the principal database onto the mirror database as quickly as possible. Redoing is

accomplished by sending a stream of active transaction log records to the mirror server which

applies log records to the mirror database in sequence, as quickly as possible.” (Database

Mirroring (SQL Server)).

               After the transaction is performed at the principal database, the database log file

entries of the selected critical database transaction are transferred, applied, and logged to the

secondary database instance. (Id.). After the database file log entries have been written to the

mirror database, the mirror server sends an “acknowledgement signal” to the principal server.

(See Database Mirroring Operating Modes).

               In Microsoft SQL Server, Database Mirroring, a mirroring component, includes a

“control structure.” For example, the database mirroring sessions are monitored by Database

Mirroring Monitor. (See, e.g., Database Mirroring Monitor Overview, available at

https://docs.microsoft.com/en-us/sql/database-engine/database-mirroring/database-mirroring-

monitor-overview?view=sql-server-ver15; Monitoring Database Mirroring (SQL Server),



                                                 34
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 35 of 68




available at https://docs.microsoft.com/en-us/sql/database-engine/database-

mirroring/monitoring-database-mirroring-sql-server?view=sql-server-ver15). The Database

Mirroring Monitor repeatedly updates the Database Mirroring Status Table, the control structure,

by calling sp_dbmmonitorupdate. (See id.). “The first time sp_dbmmonitorupdate runs, it

creates the database mirroring status table and the dbm_monitor fixed database role in the msdb

database. sp_dbmmonitorupdate usually updates the mirroring status by inserting a new row into

the status table for every mirrored database on the server instance. (Id.). Thus, the Database

Mirroring Status Table “indexes critical database transactions that are applied and logged at the

secondary database instance” by maintaining and updating the status of the logs of the mirror

server. (See Monitoring Database Mirroring (SQL Server)).

               In the Database Mirroring configuration, the acknowledgement that is returned to

the principal server is an “acknowledgement signal corresponding to indexing in the control

structure.” (See Database Mirroring Operating Modes). “The mirror server hardens the log to

disk and returns an acknowledgement to the principal server.” (Id.). After the principal server

receives the acknowledgement from the mirror server, it confirms to the client that a transaction

has committed. (See Database Mirroring Operating Modes).

               In Microsoft SQL Server, the Log Shipping feature is used to ship data to “a

plurality of other servers.” (See Database Mirroring and Log Shipping (SQL Server)). Each of

the additional servers “support corresponding database instances.” (See also:




                                                35
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 36 of 68




(Id.).

               In Log Shipping, Backup Jobs is a “data replicator” that “communicates” between

the critical database server and the plurality of other servers. (See Database Mirroring and Log

Shipping (SQL Server)). For example, “[d]uring a log shipping session, backup jobs on the

primary database create log backups in a backup folder. From there, the backups are copied by

the copy jobs of the secondary servers.” (Id.).

               In Log Shipping, Backup Jobs “replicate the selected critical database transaction

on at least one of said plurality of other servers” by sending transaction log backups from a

                                                  36
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 37 of 68




primary database on a primary server instance to one or more secondary databases on separate

secondary server instances. (See About Log Shipping SQL Server, available at

https://docs.microsoft.com/en-us/sql/database-engine/log-shipping/about-log-shipping-sql-

server?view=sql-server-ver15). Additionally, the replication is done “responsive to the

acknowledgement signal.” For example, an acknowledgement is sent to the principal server in

Database Mirroring. (See Database Mirroring Operating Modes). Typically, when combining

Data Mirroring and Log Shipping, “the mirroring session is established before log shipping.”

(Database Mirroring and Log Shipping (SQL Server)).

               By making, using, offering for sale, and/or selling products in the United States

and/or importing products into the United States, including but not limited to the ’886 Accused

Products, Microsoft has injured Daedalus and is liable to Daedalus for directly infringing one or

more claims of the ’886 Patent, including without limitation claim 1 pursuant to 35 U.S.C.

§ 271(a).

               On information and belief, Microsoft is inducing and/or has induced infringement

of one or more claims of the ’886 Patent, including at least claim 1, as a result of, amongst other

activities, instructing, encouraging, and directing its customers on the use of the ’886 Accused

Products in an infringing manner in violation of 35 U.S.C. § 271(b). Through its website,

instructional guides, and manuals, Microsoft provides its customers with detailed explanations,

instructions, and information on how to use and implement the ’886 Accused Products which

demonstrate active steps taken to encourage direct infringement. (See, e.g., Database Mirroring

and Log Shipping (SQL Server); Database Mirroring Operating Modes; Database Mirroring

(SQL Server); Database Mirroring Monitor Overview; About Log Shipping (SQL Server)). On

information and belief, Microsoft has had knowledge of the ’886 Patent at least as of 2009.



                                                37
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 38 of 68




Despite this knowledge of the ’886 Patent, Microsoft has continued to engage in activities to

encourage and assist its customers in the use of the ’886 Accused Products. Thus, on

information and belief, Microsoft (1) had actual knowledge of the patent; (2) knowingly induced

its customers to infringe the patent; and (3) had specific intent to induce the patent infringement.

               On information and belief, Microsoft has known about the ’886 Patent and its

contents since at least about July 2009. On information and belief, Microsoft and the inventors

of U.S. Patent No. 8,069,141 (“Microsoft’s ’141 Patent”) knew of the ’886 Patent and its

contents when the application that eventually became the ’886 Patent was cited as a reference in

a Notice of References Cited by the patent examiner during the prosecution of Microsoft’s ’394

Patent. Microsoft, having learned of the likelihood of infringement of the ’886 Patent,

nevertheless acted in a way that infringed.

               On information and belief, by using the ’886 Accused Products as encouraged and

assisted by Microsoft, Microsoft’s customers have directly infringed and continue to directly

infringe one or more claims of the ’886 Patent, including at least claim 1. On information and

belief, Microsoft knew or was willfully blind to the fact that that its actions would induce its

customers’ direct infringement of the ’886 Patent

               Microsoft’s infringement of the ’886 Patent has been and continues to be

deliberate and willful, and, this is therefore an exceptional case warranting an award of enhanced

damages and attorneys’ fees and costs pursuant to 35 U.S.C. §§ 284-285

               On information and belief, Microsoft will continue to infringe the ’886 Patent

unless enjoined by this Court.

               As a result of Microsoft’s infringement of the ’886 Patent, Daedalus has suffered

monetary damages, and seeks recovery, in an amount to be proven at trial, adequate to



                                                 38
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 39 of 68




compensate for Microsoft’s infringement, but in no event less than a reasonable royalty with

interest and costs. Microsoft’s infringement of Daedalus’ rights under the ’886 Patent will

continue to damage Daedalus, causing irreparable harm for which there is no adequate remedy at

law, unless enjoined by this Court.

                                         SECOND COUNT

                           (Infringement of U.S. Patent No. 7,437,730)

               Daedalus incorporates by reference the allegations set forth in Paragraphs 1-92 of

this Complaint as though fully set forth herein.

               On information and belief, Microsoft has directly infringed and continues to

directly infringe one or more claims of the ’730 Patent, including at least claim 1 of the ’730

Patent, in the state of Texas, in this judicial district, and elsewhere in the United States by,

among other things, making, using, selling, offering for sale, and/or importing into the United

States products that embody one or more of the inventions claimed in the ’730 Patent, including

but not limited to the above-identified Microsoft Azure IaaS (Infrastructure-as-a-Service), and all

reasonably similar products (“the ’730 Accused Products”), in violation of 35 U.S.C. § 271(a).

               As an example, the ’730 Accused Products, comprise “a system to provide finer

grain control in optimizing multiple workloads across multiple servers.” The Azure platform

includes Availability Zones which are physically separate locations within an Azure region, with

each Availability Zone made up of one or more datacenters. (See Azure geographies, available

at https://azure.microsoft.com/en-us/global-infrastructure/geographies/). The Azure datacenters

are partitioned into clusters of servers, with virtual machines running across multiple servers, and

multiple workloads are then distributed across the servers of Available Zones. (See Troubleshoot

allocation failures when you create, restart, or resize VMs in Azure, available at



                                                   39
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 40 of 68




https://docs.microsoft.com/en-us/azure/virtual-machines/troubleshooting/allocation-failure;

Tutorial: Create and deploy highly available virtual machines with Azure PowerShell; Windows

N-Tier application on Azure with SQL Server, available at https://docs.microsoft.com/en-

us/azure/architecture/reference-architectures/n-tier/n-tier-sql-server). With multiple workloads

distributed among multiple servers, Microsoft Azure IaaS is a virtual machine hosting

architecture “system that provide[s] finer grain control in optimizing multiple workloads”. (See,

e.g., Windows N-tier application on Azure with SQL Server). The below image depicts an

example of how Azure IaaS deploy multiple workloads across multiple servers in an N-Tier

application:




Id.).

               The ’730 Accused Products contain a “plurality of servers to be utilized by

multiple workloads.” The Azure platform’s multiple Availability Zones contain datacenters,

which house multiple servers that are utilized by multiple workloads. (See, e.g., Windows N-tier

application on Azure with SQL Server (showing for example, multiple workloads on Web tier

subnet and Business tier subnet); Azure geographies; and see How does Microsoft Azure work?,

available at https://www.youtube.com/watch?v=KXkBZCe699A&app=desktop).


                                                40
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 41 of 68




               The Availability Zones of Microsoft’s Azure IaaS platform include “a plurality of

virtual machines at each of the plurality of servers.” For example, each Azure Availability Zone

consists of multiple servers, and at each of the multiple servers, there exists multiple virtual

machines. (See, e.g., Windows N-tier application on Azure with SQL Server). Additionally, the

“virtual machines at each of the plurality of servers each serve a different one of the multiple

workloads.” The virtual machines within the multiple servers across each Azure Availability

Zone serve a different workload. By way of example, in the N-Tier Applications, workloads

such as Web tier subnet and Business tier subnet are served by the servers. (See, e.g., Windows

N-tier application on Azure with SQL Server).

               The ’730 Accused Products include a “resource management logic to distribute

server resources to each of the plurality of virtual machines.” For instance, Microsoft Azure

Resource Manager, a deployment and management service for Azure, is a “resource management

logic.” Microsoft Azure Resource Manager provides a management layer that enables the user

to create, update, and delete resources in their Azure subscription and distributes Azure server

resources to the virtual machines by deploying, managing, and monitoring all the resources for

the user’s solution as a resource group, rather than handling these resources individually. (See

What is Azure Resource Manager?). Microsoft’s Azure Resource Manager further “distribute[s]

server resources to each of the plurality of virtual machines” using the Azure Resource Manager

template, which defines the resources to be deployed to a resource group. (See id.) Microsoft

Azure Resource Manager templates deploy virtual machine scale sets, which includes vertical

auto scaling. (See Azure Virtual Machine Scale Sets, available at https://azure.microsoft.com/




                                                 41
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 42 of 68




en-in/services/virtual-machine-scale-sets/; Microsoft Azure Virtual Datacenter: Lift and Shift

Guide, available at https://azure.microsoft.com/mediahandler/files/resourcefiles/azure-virtual-

datacenter-lift-and-shift-guide/Azure_Virtual_Datacenter_Lift_and_Shift_Guide.pdf).

               Microsoft’s Azure Resource Manager template defines resources to deploy, and

can be used with Virtual Machine Scale Sets with vertical scaling to “distribute server resources

to each of the plurality of virtual machines according to current and predicted resource needs of

each of the multiple workloads utilizing the server resources[.]” (See Microsoft Azure Virtual

Datacenter: Lift and Shift Guide). For example, the Azure Resource Manager distributes server

resources to each of the virtual machines according to “current” “resource needs of each of the

multiple workloads utilizing the server resources,” as virtual scaling involves increasing the size

of individual virtual machines to handle increased demands. (See id.) Furthermore, the Azure

Resource Manager distributes server resources to each of the plurality of virtual machines

according to “predicted resource needs of each of the multiple workloads utilizing the server

resources,” enabling scaling to happen dynamically, based on resource usage. (See id.) That is,

if workload increases are predictable (for example, based on a specific day each month), vertical

scaling can be scheduled to increase the virtual machine size during that period of time. (See id.)

               In the ’730 Accused Products’ systems, “each of the multiple workloads are

distributed across the plurality of servers.” By way of example, in the N- Tier Applications of

Azure IaaS, multiple workloads of Web Tier subnet and Business Tier subnet are distributed

across the multiple Availability Zones. (See Windows N-tier application on Azure with SQL

Server). Each Microsoft Availability Zone consists of multiple servers. (See Azure geographies;

How does Microsoft Azure work?). Additionally, in the N-Tier Applications exemplar,

“fractions of each of the multiple workloads are handled by the plurality of virtual machines.”



                                                42
               Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 43 of 68




Indeed, each of the plurality of servers across a plurality of Availability Zones contain multiple

virtual machines, with each virtual machine handling fractions of workloads such as Web Tier

subnet and Business Tier subnet. (See Windows N-tier application on Azure with SQL Server).

These fractions of each of the multiple workloads handled by each of the virtual machines in

Microsoft Azure IaaS “can be dynamically adjusted to provide for optimization of the server

resources utilized by the multiple workloads across the multiple servers.” For example, through

the vertical scale up/down feature. (See id.; see also Vertical autoscale with virtual machine

scale sets).

                 With the vertical scale up/down feature in the Microsoft Azure IaaS, individual

virtual machines can be scaled up or down dynamically based on the current and predictable

workload demands “to provide for optimization of the server resources utilized by the multiple

workloads across the multiple servers.” (See Windows N-tier application on Azure with SQL

Server; Microsoft Azure Virtual Datacenter: Lift and Shift Guide). That is, when an individual

virtual machine is scaled up as per the demand on server resources, the fractions of each of the

workloads which are running on the scaled up virtual machines will get increased as well. (See

id.) Likewise, when the demand for server resources is decreased, individual virtual machines

are scaled down, so that the fractions of workloads running on the scaled down virtual machines

will be decreased as well. (See id.)

                 By making, using, offering for sale, and/or selling products in the United States

and/or importing products into the United States, including but not limited to the ’730 Accused

Products, Microsoft has injured Daedalus and is liable to Daedalus for directly infringing one or

more claims of the ’730 Patent, including without limitation claim 1 pursuant to 35 U.S.C. §

271(a).



                                                  43
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 44 of 68




               On information and belief, Microsoft is inducing and/or has induced infringement

of one or more claims of the ’730 Patent, including at least claim 1, as a result of, amongst other

activities, instructing, encouraging, and directing its customers on the use of the ’730 Accused

Products in an infringing manner in violation of 35 U.S.C. § 271(b). Through its website,

instructional guides, and manuals, Microsoft provides its customers with detailed explanations,

instructions, and information on how to use and implement the ’730 Accused Products which

demonstrate active steps taken to encourage direct infringement. (See, e.g., Vertical autoscale

with virtual machine scale sets; Microsoft Azure Virtual Datacenter: Lift and Shift Guide; How

does Microsoft Azure work?). On information and belief, Microsoft has had actual knowledge

of the ’730 Patent at least as of 2009. Despite this knowledge of the ’730 Patent, Microsoft has

continued to engage in activities to encourage and assist its customers in the use of the ’730

Accused Products. Thus, on information and belief, Microsoft (1) had actual knowledge of the

patent; (2) knowingly induced its customers to infringe the patent; and (3) had specific intent to

induce the patent infringement.

               On information and belief, Microsoft has known about the ’730 Patent and its

contents since at least about June 2009. On information and belief, Microsoft and the inventors

of U.S. Patent Application No. 12/492,385 (“Microsoft’s 12/492,385 Patent App.”) knew of the

’730 Patent and its contents when the ’730 Patent was cited as a reference in an Information

Disclosure Statement by the inventors during the prosecution of Microsoft’s 12/492,385 Patent

App. The ’730 Patent was later also cited as a reference in Information Disclosure Statements

during the prosecution of U.S. Patent Application Nos. 12/640,272; 11/437,142; 12/640,318 and

U.S. Patent Nos. 8,849,469; 9,595,054 ; 9,450,838; 9,063,738, and 9,207,993 (collectively

“Microsoft Additional Patents and Patent Applications”). Thus, on information and belief,



                                                44
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 45 of 68




Microsoft and the inventors of Microsoft Additional Patents and Patent Applications also knew

of the ’730 Patent and its contents during the prosecution of Microsoft Additional Patents and

Patent Applications.

               Furthermore, on information and belief, Microsoft and the inventors of U.S.

Patent Application No. 11/437,142 (“Microsoft’s 11/437,142 Patent App.”) knew of the ’730

Patent and its contents when the ’730 Patent was cited by the patent examiner in a final office

action dated February 18, 2011 as a prior art reference to reject claims for obviousness during the

prosecution of Microsoft’s 11/437,142 Patent App. Lastly, on information and belief, Microsoft

and the inventors of U.S. Patent Application No. 12/651,260 Patent App.”) knew of the ’730

Patent and its contents when the ’730 Patent was cited by the patent examiner as a prior art

reference in an office action dated October 24, 2012 during the prosecution of Microsoft’s

12/651,260 Patent App. Microsoft, having learned of the likelihood of infringement of the ’730

Patent, nevertheless acted in a way that infringed.

               On information and belief, by using the ’730 Accused Products as encouraged and

assisted by Microsoft, Microsoft’s customers have directly infringed and continue to directly

infringe one or more claims of the ’730 Patent, including at least Claim 1. On information and

belief, Microsoft knew or was willfully blind to the fact that that its actions would induce its

customers’ direct infringement of the ’730 Patent.

               Microsoft’s infringement of the ’730 Patent has been and continues to be

deliberate and willful, and, this is therefore an exceptional case warranting an award of enhanced

damages and attorneys’ fees and costs pursuant to 35 U.S.C. §§ 284-285.

               On information and belief, Microsoft will continue to infringe the ’730 Patent

unless enjoined by this Court.



                                                 45
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 46 of 68




               As a result of Microsoft’s infringement of the ’730 Patent, Daedalus has suffered

monetary damages, and seeks recovery, in an amount to be proven at trial, adequate to

compensate for Microsoft’s infringement, but in no event less than a reasonable royalty with

interest and costs. Microsoft’s infringement of Daedalus’ rights under the ’730 Patent will

continue to damage Daedalus, causing irreparable harm for which there is no adequate remedy at

law, unless enjoined by this Court.

                                          THIRD COUNT

                           (Infringement of U.S. Patent No. 8,381,209)

               Daedalus incorporates by reference the allegations set forth in Paragraphs 1-109

of this Complaint as though fully set forth herein.

               On information and belief, Microsoft has directly infringed and continues to

directly infringe one or more claims of the ’209 Patent, including at least claim 1 of the ’209

Patent, in the state of Texas, in this judicial district, and elsewhere in the United States by,

among other things, making, using, selling, offering for sale, and/or importing into the United

States products and services that embody one or more of the inventions claimed in the ’209

Patent, including but not limited to the above-identified Azure Site Recovery with Network

Security Groups, and all reasonably similar products (“the ’209 Accused Products”), in violation

of 35 U.S.C. § 271(a).

               As an example, the ’209 Accused Products, including Azure Site Recovery with

Network Security Groups, implement a method of “controlling network security of a virtual

machine.” Azure Site Recovery enables migration to Azure for on-premises virtual machines.

(See Network Security Groups with Azure Site Recovery). Azure Site Recovery with Network

Security Groups enables users to “control[] network security” by applying security rules to client



                                                  46
              Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 47 of 68




instances which are “virtual machines.” (See https://azure.microsoft.com/en-us/services/site-

recovery/).

                The ’209 Accused Products’ method of controlling network security of a virtual

machine “comprise[s] enforcing network security and routing at a hypervisor layer.” For

example, Azure Network Security Groups contain security rules that allow or deny inbound

network traffic to, or outbound network traffic from, several types of Azure resources based on

source or destination IP address, port, protocol, etc. (See Network security groups, available at

https://docs.microsoft.com/en-us/azure/virtual-network/security-overview#network-security-

groups; Network Security Groups with Azure Site Recovery). On each Azure physical server

node, there is a hypervisor that runs directly over the hardware. The hypervisor divides a node

into a variable number of guest virtual machines. (See Azure information system components

and boundaries). Azure Network Security Groups are associated to subnets or to virtual

machines, and cloud services deployed in the classic deployment model, and to subnets or

network interfaces in the Resource Manager Deployment model. (See How network security

groups filter network traffic, available at https://docs.microsoft.com/en-us/azure/virtual-

network/network-security-group-how-it-works). Using Azure Site Recovery with Network

Security Groups, routing and network security are “enforce[ed]” at the hypervisor layer.” (Azure

information system components and boundaries.).

                Using Azure Site Recovery with Network Security Groups, the network security

and routing at the hypervisor layer is further enforced “via dynamic updating of routing controls

initiated by a migration of said virtual machine from a first device to a second device.” For

example, Azure Site Recovery enables replication and “migration” for Azure “virtual machines,”

by creating the replica virtual networks on the target region and creating the required mappings



                                                 47
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 48 of 68




between the source and target virtual networks.” (See e.g., Network Security Groups with Azure

Site Recovery). During the migration, Azure Site Recovery with Network Security Groups

provide a mechanism to control network security of a virtual machine. Furthermore, a user can

“associate NSGs to failed over VMs automatically during failover, using automation scripts with

Site Recovery’s powerful recovery plans.” (Id.). Upon failover, a new virtual machine is

created on the new device and the hypervisor firewall is implemented in the hypervisor and

configured by the fabric controller (FC) agent. By default, when a virtual machine is created, the

hypervisor firewall blocks all traffic and then the fabric controller agent adds rules and

exceptions in the filter to allow authorized traffic. Azure Network Security Group rules are

programmed to define the network access based on the tenants’ service model and thus “routing

controls” are “dynamically updated.” (See e.g., The Azure production network, available at

https://github.com/MicrosoftDocs/azure-docs/blob/master/articles/security/fundamentals/

production-network.md).

               By making, using, offering for sale, and/or selling products in the United States

and/or importing products into the United States, including but not limited to the ’209 Accused

Products, Microsoft has injured Daedalus and is liable to Daedalus for directly infringing one or

more claims of the ’209 Patent, including without limitation claim 1 pursuant to 35 U.S.C. §

271(a).

               On information and belief, Microsoft is inducing and/or has induced infringement

of one or more claims of the ’209 Patent, including at least claim 1, as a result of, amongst other

activities, instructing, encouraging, and directing its customers on the use of the ’209 Accused

Products in an infringing manner in violation of 35 U.S.C. § 271(b). Through its website,

instructional guides, and manuals, Microsoft provides its customers with detailed explanations,



                                                 48
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 49 of 68




instructions, and information on how to use and implement the ’209 Accused Products which

demonstrate active steps taken to encourage direct infringement. (See, e.g., Network Security

Groups with Azure Site Recovery; Azure information system components and boundaries;

Create and customize recovery plans, available at https://docs.microsoft.com/en-us/azure/site-

recovery/site-recovery-create-recovery-plans). On information and belief, Microsoft has had

actual knowledge of the ’209 Patent at least as of 2019. Despite this knowledge of the ’209

Patent, Microsoft has continued to engage in activities to encourage and assist its customers in

the use of the ’209 Accused Products. Thus, on information and belief, Microsoft (1) had actual

knowledge of the patent; (2) knowingly induced its customers to infringe the patent; and (3) had

specific intent to induce the patent infringement.

               On information and belief, Microsoft has known about the ’209 Patent and its

contents since at least about December 2019. On information and belief, Microsoft and the

inventors of U.S. Patent No. 10,616,136 (“Microsoft’s ’136 Patent”) knew of the ’209 Patent and

its contents when the application that eventually became the ’209 Patent was cited by the patent

examiner as a reference in a Notice of References Cited during the prosecution of Microsoft’s

’136 Patent. Microsoft, having learned of the likelihood of infringement of the ’209 Patent,

nevertheless acted in a way that infringed.

               On information and belief, by using the ’209 Accused Products as encouraged and

assisted by Microsoft, Microsoft’s customers have directly infringed and continue to directly

infringe one or more claims of the ’209 Patent, including at least Claim 1. On information and

belief, Microsoft knew or was willfully blind to the fact that that its actions would induce its

customers’ direct infringement of the ’209 Patent.




                                                 49
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 50 of 68




               Microsoft’s infringement of the ’209 Patent has been and continues to be

deliberate and willful, and, this is therefore an exceptional case warranting an award of enhanced

damages and attorneys’ fees and costs pursuant to 35 U.S.C. §§ 284-285.

               On information and belief, Microsoft will continue to infringe the ’209 Patent

unless enjoined by this Court.

               As a result of Microsoft’s infringement of the ’209 Patent, Daedalus has suffered

monetary damages, and seeks recovery, in an amount to be proven at trial, adequate to

compensate for Microsoft’s infringement, but in no event less than a reasonable royalty with

interest and costs. Microsoft’s infringement of Daedalus’ rights under the ’209 Patent will

continue to damage Daedalus, causing irreparable harm for which there is no adequate remedy at

law, unless enjoined by this Court.

                                         FOURTH COUNT

                           (Infringement of U.S. Patent No. 8,572,612)

               Daedalus incorporates by reference the allegations set forth in Paragraphs 1-121

of this Complaint as though fully set forth herein.

               On information and belief, Microsoft has directly infringed and continues to

directly infringe one or more claims of the ’612 Patent, including at least claim 1 of the ’612

Patent, in the state of Texas, in this judicial district, and elsewhere in the United States by,

among other things, making, using, selling, offering for sale, and/or importing into the United

States products that embody one or more of the inventions claimed in the ’612 Patent, including

but not limited to the above-identified Microsoft Azure VMSS products, and all reasonably

similar products (“the ’612 Accused Products”), in violation of 35 U.S.C. § 271(a).




                                                  50
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 51 of 68




               As an example, the ’612 Accused Products, such as Microsoft Azure Virtual

Machine Scale Sets (“VMSS”), implement “a method of autonomic scaling of virtual machines

in a cloud computing environment” that allows for dynamic deploying and maintenance of

virtual machine instances in Azure cloud, wherein the virtual machine scaling is automatically

adjusted based on the workload increase or decrease in load. (See Microsoft Azure Virtual

Machine Scale Sets). Microsoft Azure is “a cloud computing environment comprising a plurality

of virtual machines (‘VMs’).” Azure is a cloud computing platform and infrastructure for

building, deploying, and managing applications and services through a network of datacenters,

wherein Azure creates virtual machines (VMs) based on the resource need. (See Azure

information system components and boundaries, available at https://docs.microsoft.com/en-

us/azure/security/fundamentals/infrastructure-components). Microsoft Azure VMSS offers

multiple virtual machine instances, the number of which can be automatically adjusted by its

autoscaling feature. (See Azure Virtual Machine Scale Sets; Automatically scales a virtual

machine scale set in the Azure portal, available at https://docs.microsoft.com/en-us/azure/virtual-

machine-scale-sets/virtual-machine-scale-sets-autoscale-portal; Azure Virtual Machine Scale

Sets; what are virtual machine scale sets?, available at https://docs.microsoft.com/en-

us/azure/virtual-machine-scale-sets/overview).

               Microsoft Azure VMSS’s virtual machines contain “modules of automated

computing machinery installed upon computers disposed within a data center.” For instance, in

Azure, a virtual machine is comprised of multiple operating systems that run side-by-side with a

hypervisor to manage them. (See What is a virtual machine?, available at https://azure.microsoft.

com/en-in/overview/what-is-a-virtual-machine/). In Azure VMSS, these virtual machines are

“installed upon cloud computers,” and these virtual machines run on physical servers



                                                 51
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 52 of 68




(blades/nodes). (See What is a virtual machine?; Azure information system components and

boundaries). Further, applications run on virtual machine instances in a scale set require

installation of the modules of automated computing machinery. (See Azure-docs, available at

https://github.com/MicrosoftDocs/azure-docs/blob/master/articles/virtual-machine-scale-

sets/virtual-machine-scale-sets-deploy-app.md). In Microsoft Azure, the “cloud computers” are

disposed within an Azure datacenter. (See Virtual Machine Troubleshooting Azure VM

allocations, available at https://docs.microsoft.com/en-us/azure/virtual-machines/

troubleshooting/allocation-failure).

               Microsoft Azure is a “cloud operating system” in Microsoft’s cloud computing

environment. (See Azure Virtual Machine Scale Sets; Automatically scales a virtual machine

scale set in the Azure portal). Microsoft Azure further comprises a Fabric Controller which

independently manages the virtual machines running on servers and is therefore “a data center

administration server operably coupled to the virtual machines.” (See Azure Virtual Machine

Scale Sets; Automatically scales a virtual machine scale set in the Azure portal). That is, the

Fabric Controller is installed in the same physical blade server as the virtual machines, and the

fabric controller provides the data center level functions to manage virtual machines in the cloud.

(See id.)

               Microsoft Azure’s “cloud operating system” “deploy[s]…an instance of a virtual

machine.” Azure runs on a base operating system and Azure VMSS is a part of the base

operating system, wherein the VMSS deploys an instance of a virtual machine on Azure cloud.

(See Azure Virtual Machine Scale Sets; Automatically scales a virtual machine scale set in the

Azure portal; Azure Virtual Machine Scale Sets; what are virtual machine scale sets?). For

example, Azure deploys an operating system in which the kernel and other core components



                                                52
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 53 of 68




have been modified and optimized to support the Azure environment, where Azure creates

virtual machine instances based on resource need. (See id.)

               Microsoft Azure VMSS deploys “an instance of a virtual machine, including

flagging the instance of a virtual machine for autonomic scaling.” Specifically, Azure VMSS

helps a user create virtual machines based on certain user defined rules, and when those defined

thresholds are met, autoscale rules take action to adjust the capacity of the user’s scale set. (See

Azure Virtual Machine Scale Sets; Automatically scales a virtual machine scale set in the Azure

portal). Via Microsoft Azure VMSS’s autoscaling feature, the virtual machines are

automatically adjusted based on a user defined configuration. (See id.). The autoscaling

configuration “flags the instance of a virtual machine for autonomic scaling” by specifying the

thresholds that the performance metric must reach to trigger a scaling event. (See id.)

               Microsoft Azure VMSS’s autonomic scaling “include[es] terminating and

executing a data processing workload on the instance of a virtual machine.” For instance, when

resource demand declines, the autonomic scaling feature of VMSS can terminate the additional

virtual machines. (See Azure Virtual Datacenter: Lift and Shift Guide). Furthermore, the

autonomic scaling can execute a data processing workload on the instance of a virtual machine,

for example, when the virtual machine instances are created and the user’s applications are

deployed, the scale set starts to distribute traffic to them through the load balancer. (See Azure

Virtual Machine Scale Sets, what are virtual machine scale sets?).

               Microsoft Azure VMSS “monitor[s]” the “operating characteristics of the instance

of the virtual machines.” The VMSS enables application monitoring for Azure virtual machines

and Azure virtual machine scale sets. (See Deploy the Azure Monitor Application Insights

Agent on Azure virtual machines and Azure virtual machine scale sets, available at



                                                 53
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 54 of 68




https://docs.microsoft.com/en-us/azure/azure-monitor/app/azure-vm-vmss-apps). For example,

VMSS monitors operating characteristics such as CPU, memory, disk, and network performance

counters from the virtual machines. (See Azure Virtual Machine Scale Sets; what are virtual

machine scale sets?).

               Microsoft Azure VMSS “deploy[s]…an additional instance of the virtual machine

if a value of an operating characteristic exceeds a first predetermined threshold value.” With

Azure virtual machine scale sets, the number of virtual machines can automatically increase in

response to demand or a defined schedule. (See Azure Virtual Machine Scale Sets; what are

virtual machine scale sets?). For example, a user can create a rule that increases the number of

virtual machine instances in a scale set when an operating characteristic, such as CPU load, is

greater than 70% over a 10-minute period. (See Automatically scale a virtual machine scale set

in the Azure portal). And when the CPU utilization threshold value is met, the number of virtual

machine instances in increased by 20%. (See id.) When these virtual machine instances are

created and the user’s applications are deployed, the scale set starts to distribute traffic to them

through the load balancer, thereby “executing a portion of the data processing workload on the

additional instance of the virtual machine.” (See id.).

               Microsoft Azure VMSS “terminat[es the] operation of the additional instance of

the virtual machine if a value of an operating characteristic declines below a second

predetermined threshold value.” For example, the autoscaling can be configured so that when

CPU load is less than 30% over a 10-minute period, the number of virtual machine instances is

decreased by 20%. (See Automatically scale a virtual machine scale set in the Azure portal)

               Each Azure physical server node of Microsoft Azure VMSS has one root virtual

machine, which runs the host operating system, thereby acting as “a module of automated



                                                  54
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 55 of 68




computing machinery.” (See Azure Virtual Machine Scale Sets; what are virtual machine scale

sets?). Azure further “compris[es] a self service portal,” as Azure cloud computing platform

provides an Azure portal where a user can define the rules for autoscaling. (See id.). The Azure

portal enables the user to create a virtual machine scale set, in which the user can scale the

number of virtual machines in the scale set manually, or define rules to autoscale based on

resource usage like CPU, memory demand, or network traffic. (See Quickstart: Create a virtual

machine scale set in the Azure portal, available at https://docs.microsoft.com/en-us/azure/virtual-

machine-scale-sets/quick-create-portal; Quickstart: Create a Linux virtual machine scale set with

an ARM template, available at https://docs.microsoft.com/en-us/azure/virtual-machine-scale-

sets/quick-create-template-linux; see also:




Quickstart: Create a virtual machine scale set in the Azure portal).

               The Azure cloud computing platform further comprises an Azure Resource

Manager as “a deployment engine,” as the Azure Resource Manager is the deployment and

management service for Azure. (See What is Azure Resource Manager?). Azure’s VMSS

feature allows the user to create a virtual machine scale set and deploy a sample application with

an Azure Resource Manager template with user specifications. (See Quickstart: Create a Linux

virtual machine scale set with an ARM template; see also:


                                                 55
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 56 of 68




What is Azure Resource Manager?).

               Microsoft Azure’s VMSS feature “deploy[s] an instance of a virtual machines” on

Azure cloud. For example, an Azure virtual machine scale set can automatically increase or

decrease the number of virtual machine instances that run the user’s application, as a virtual

machine scale set allows the user to deploy and manage a set of identical, auto-scaling virtual

machines. (See Quickstart: Create a virtual machine scale set in the Azure portal).

               These virtual machine instances are deployed on Azure cloud, wherein the “self

service portal,” such as an interface, receives “user specifications” from the user, e.g., the name

of the virtual machine, type and the size of CPU. (See Quickstart: Create a virtual machine scale

set in the Azure portal). Those user specifications for the virtual machine instance are further

“pass[ed]” by the Azure portal to the Azure Resource Manager, which is Azure’s “deployment

engine.” (See id.; What is Azure Resource Manager?). As shown below, the user utilizes Azure

portal to create the virtual machine specifications, and after the user specifies the virtual machine

specifications, those user specifications are passed to the Azure Resource Manager to create an

Azure Resource Manager template using the user specifications. (See id.; see also:



                                                 56
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 57 of 68




What is Azure Resource Manager?).

               In Azure, the deployment engine further “implement[s] and pass[ses] to the data

center administration server…a virtual machine template with user specifications.” Specifically,

Azure Resource Manager, the “deployment engine,” creates a Azure Resource Manager

template, “a virtual machine template with user specifications” based on virtual machine

specifications. (See Quickstart: Create a Linux virtual machine scale set with an ARM template;

see also:




Id.). Azure Resource Manager then “passes” the Azure Resource Manager template to the fabric

controller, “the data center administration server,” to allocate Azure resources for virtual

machines. (See Azure information system components and boundaries; How does Azure work?,

                                                 57
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 58 of 68




available at https://docs.microsoft.com/bs-cyrl-ba/azure/cloud-adoption-framework/get-

started/what-is-azure; Azure Resource Manager (ARM) Template, available at

https://azurehangout.com/azure-resource-manager-arm-template-structure-01-schema-element/;

see also:




(See Azure Resource Manager (ARM) Template).

               In Azure, the fabric controller “call[s]” an Azure hypervisor to “install the virtual

machine template as an instance of a virtual machine on the cloud computer.” The fabric

controller communicates with the hypervisor to “install” the Azure Resource Manager template

to create the virtual machine on the Azure cloud. (See Azure information system components

and boundaries; see also Quickstart: Create a virtual machine scale set in the Azure portal).

               By making, using, offering for sale, and/or selling products in the United States

and/or importing products into the United States, including but not limited to the ’612 Accused

Products, Microsoft has injured Daedalus and is liable to Daedalus for directly infringing one or

more claims of the ’612 Patent, including without limitation claim 1 pursuant to 35 U.S.C. §

271(a).



                                                58
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 59 of 68




               On information and belief, Microsoft is inducing and/or has induced infringement

of one or more claims of the ’612 Patent, including at least claim 1, as a result of, among other

activities, instructing, encouraging, and directing its customers on the use of the ’612 Accused

Products in an infringing manner in violation of 35 U.S.C. § 271(b). Through its website,

instructional guides, and manuals, Microsoft provides its customers with detailed explanations,

instructions, and information on how to use and implement the ’612 Accused Products which

demonstrate active steps taken to encourage direct infringement. (See, e.g., Azure Virtual

Datacenter: Lift and Shift Guide; Automatically scales a virtual machine scale set in the Azure

portal; Deploy the Azure Monitor Application Insights Agent on Azure virtual machines and

Azure virtual machine scale sets; Deploy the Azure Monitor Application Insights Agent on

Azure virtual machines and Azure virtual machine scale sets; What is Azure Resource Manager;

Azure Resource Manager (ARM) Template). On information and belief, Microsoft has had

knowledge of the ’612 Patent at least as of 2014. Despite this knowledge of the ’612 Patent,

Microsoft has continued to engage in activities to encourage and assist its customers in the use of

the ’612 Accused Products. Thus, on information and belief, Microsoft (1) had actual

knowledge of the patent; (2) knowingly induced its customers to infringe the patent; and (3) had

specific intent to induce the patent infringement.

               On information and belief, Microsoft has known about the ’612 Patent and its

contents since at least about June 2014. On information and belief, Microsoft and the inventors

of U.S. Patent 9,722,945 (“Microsoft’s ’945 Patent”) knew of the ’612 Patent and its contents

when the ’612 Patent was cited as a reference in an Information Disclosure Statement by the

inventors during the prosecution of Microsoft’s ’945 Patent. The ’612 Patent was further cited as

a reference in Information Statements during the prosecution of U.S. Patent Nos. 9,847,918;



                                                59
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 60 of 68




9,665,432; 9,842,039 (collectively, “Microsoft Additional Patents”). Thus, on information and

belief, Microsoft and the inventors of Microsoft Additional Patents knew of the ’612 Patent and

its contents during the prosecution of Microsoft Additional Patents. Lastly, On information and

belief, Microsoft and the inventors of U.S. Patent No. 9,858,153 (“Microsoft’s ’153 Patent”)

knew of the ’612 Patent and its contents when the ’612 Patent was cited as a reference in a

Notice of References Cited by the patent examiner during the prosecution of Microsoft’s ’153

Patent. Microsoft, having learned of the likelihood of infringement of the ’612 Patent,

nevertheless acted in a way that infringed.

               On information and belief, by using the ’612 Accused Products as encouraged and

assisted by Microsoft, Microsoft’s customers have directly infringed and continue to directly

infringe one or more claims of the ’612 Patent, including at least claim 1. On information and

belief, Microsoft knew or was willfully blind to the fact that that its actions would induce its

customers’ direct infringement of the ’612 Patent.

               Microsoft’s infringement of the ’612 Patent has been and continues to be

deliberate and willful, and, this is therefore an exceptional case warranting an award of enhanced

damages and attorneys’ fees and costs pursuant to 35 U.S.C. §§ 284-285.

               On information and belief, Microsoft will continue to infringe the ’612 Patent

unless enjoined by this Court.

               As a result of Microsoft’s infringement of the ’612 Patent, Daedalus has suffered

monetary damages, and seeks recovery, in an amount to be proven at trial, adequate to

compensate for Microsoft’s infringement, but in no event less than a reasonable royalty with

interest and costs. Microsoft’s infringement of Daedalus’ rights under the ’612 Patent will




                                                 60
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 61 of 68




continue to damage Daedalus, causing irreparable harm for which there is no adequate remedy at

law, unless enjoined by this Court.

                                          FIFTH COUNT

                           (Infringement of U.S. Patent No. 8,671,132)

                Daedalus incorporates by reference the allegations set forth in Paragraphs 1-145

of this Complaint as though fully set forth herein.

                On information and belief, Microsoft has directly infringed and continues to

directly infringe one or more claims of the ’132 Patent, including at least Claim 15 of the ’132

Patent, in the state of Texas, in this judicial district, and elsewhere in the United States by,

among other things, making, using, selling, offering for sale, and/or importing into the United

States products that embody one or more of the inventions claimed in the ’132 Patent, including

but not limited to the above-identified Microsoft Azure Blog Storage, and all reasonably similar

products (“ the ’132 Accused Products”), in violation of 35 U.S.C. § 271(a).

                As an example, the ’132 Accused Products, such as Microsoft Azure Blob

Storage, implement a method for “handling files within a policy-based data management system”

to transition data between multiple access tiers. (See Manage the Azure Blob storage lifecycle).

                Microsoft Azure Blob Storage’s method for transitioning data “provides a policy

set comprising at least one service class rule.” For example, up to 100 rules can exist within

Azure Blob Storage’s rich, rule-based policy, but at least one rule is required in a policy. (See

Manage the Azure Blob storage lifecycle). Each rule within a policy is a “service class rule”

that defines the actions to be taken based on the files’ attributes. (Id.).

                Microsoft Azure Blob Storage “receives one or more attributes of a file from one

of a plurality of clients.” For example, using Azure Storage Explorer, files are transferred from a



                                                  61
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 62 of 68




client’s local disk(s) to Azure Blob Storage. (See Quickstart: Use Azure Storage Explorer to

create a blob, available at https://docs.microsoft.com/en-us/azure/storage/blobs/storage-

quickstart-blobs-storage-explorer). Attributes of a file received by Microsoft Azure Blob

Storage include file name, file size, last modification date and time. (Id.).

                  The Azure Storage Explorer is configured to communicate with “clients

comprising at least two different computing platform” as it can be installed on systems with

Windows, Macintosh, or Linux OS and is thus (See Quickstart: Use Azure Storage Explorer to

create a blob).

                  Additionally, in Microsoft Azure Blob Storage, “service class rules” are “applied”

to the files. For example, rules in Azure Blob Storage’s policy dictate what “[a]ctions are

applied to the filtered blobs when the run condition is met.” (See Manage the Azure Blob

storage lifecycle). One sample rule is to “[t]ier blob to cool tier 30 days after last modification.”

(Id.). After the service class rule is applied to the file, the file is “assigned a service class.” See:




(Id.). In the above example, the service class “tierToCool” is assigned. “The policy transitions

blobs that haven’t been modified in over 30 days to cool storage.” (Id.).

                  Once a file has been assigned a service class, Microsoft Azure Blob Storage

“conducts operations on the file in a manner according to the service class.” For example, once a

                                                   62
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 63 of 68




file in the hot tier has been assigned “tierToCool” because it has not been modified in over 30

days, it will be transitioned to the cool tier. (See ManagementPolicyBaseBlob.TierToCool

Property, available at https://docs.microsoft.com/en-

us/dotnet/api/microsoft.azure.management.storage.fluent.models.managementpolicybaseblob.tier

tocool?view=azure-dotnet; see also:




(Id.).

               By making, using, offering for sale, and/or selling products in the United States

and/or importing products into the United States, including but not limited to the ’132 Accused

Products, Microsoft has injured Daedalus and is liable to Daedalus for directly infringing one or

more claims of the ’132 Patent, including without limitation claim 15 pursuant to 35 U.S.C. §

271(a).

               On information and belief, Microsoft is inducing and/or has induced infringement

of one or more claims of the ’132 Patent, including at least claim 15, as a result of, amongst other

activities, instructing, encouraging, and directing its customers on the use of the ’132 Accused

Products in an infringing manner in violation of 35 U.S.C. § 271(b). Through its website,

instructional guides, and manuals, Microsoft provides its customers with detailed explanations,

instructions, and information on how to use and implement the ’132 Accused Products which

demonstrate active steps taken to encourage direct infringement. (See, e.g., Manage the Azure

Blob Storage lifecycle; QuickStart: Use Azure Storage Explorer to create a blob; Blob storage,

                                                63
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 64 of 68




available at https://azure.microsoft.com/en-us/services/storage/blobs/; Introduction to Azure

Blob Storage, available at https://docs.microsoft.com/en-us/azure/storage/blobs/storage-blobs-

introduction; Manage Azure Blob Storage resources with Storage Explorer, available at

https://docs.microsoft.com/en-us/azure/vs-azure-tools-storage-explorer-blobs). On information

and belief, Microsoft has had knowledge of the ’132 Patent at least as of 2012. Despite this

knowledge of the ’132 Patent, Microsoft has continued to engage in activities to encourage and

assist its customers in the use of the ’132 Accused Products. Thus, on information and belief,

Microsoft (1) had actual knowledge of the patent; (2) knowingly induced its customers to

infringe the patent; and (3) had specific intent to induce the patent infringement.

               On information and belief, Microsoft has known about the ’132 Patent and its

contents since at least about June 2012. On information and belief, Microsoft and the inventors

of U.S. Patent No. 9,501,656 (“Microsoft’s ’656 Patent”) knew of the ’132 Patent and its

contents when the application that eventually became the ’132 Patent was cited as a reference in

an Information Disclosure Statement by the inventors during the prosecution of Microsoft’s ’656

Patent. Similarly, on information and belief, Microsoft and the inventors of U.S. Patent No.

9,678,839 (“Microsoft’s ’839 Patent”) knew of the ’132 Patent and its contents when the

application that eventually became the ’132 Patent was cited as a reference in an Information

Disclosure Statement by the inventors during the prosecution of Microsoft’s ’839 Patent.

               On information and belief, Microsoft and the inventors 9,037,541 (“Microsoft’s

’541 Patent”) also knew of the ’132 Patent and its contents when the application that eventually

became the ’132 Patent was cited by the patent examiner in a final office action dated June 7,

2013 as a prior art reference to reject claims for obviousness during the prosecution of

Microsoft’s ’541 Patent. In fact, during prosecution, not only were claims amended to overcome



                                                 64
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 65 of 68




these rejections, but detailed analyses of the differences between of Microsoft’s ’541 Patent and

the ’172 Patent (including quotes from the ’172 Patent) were submitted in the Applicant

Remarks.

               Furthermore, on information and belief, Microsoft and the inventors of U.S.

Patent No. 9,244,615 (“Microsoft’s ’615 Patent”) also knew of the ’132 Patent and its contents

when the application that eventually became the ’132 Patent was cited by the patent examiner in

an office action dated March 2, 2015 as a prior art reference to reject claims for obviousness

during the prosecution of Microsoft’s ’615 Patent. In response, Microsoft amended a claim to

overcome the rejections and an analysis of the differences between of Microsoft’s ’615 Patent

and the ’172 Patent were submitted in the Applicant Remarks.

               Lastly, on information and belief, Microsoft and the inventors of U.S. Patent No.

9,880,759 (“Microsoft’s ’759 Patent”) knew of the ’132 Patent and its contents when the

application that eventually became the ’132 Patent was cited by the patent examiner in an office

action dated October 6, 2016 as a prior art reference to reject claims for obviousness during the

prosecution of Microsoft’s ’759 Patent. Similarly, during prosecution, not only were claims

amended to overcome the rejections, but detailed analyses of the differences between of

Microsoft’s ’759 Patent and the ’132 Patent (including quotes from the ’132 Patent) were

submitted in the Applicant Remarks. Microsoft, having learned of the likelihood of infringement

of the ’132 Patent, nevertheless acted in a way that infringed.

               On information and belief, by using the ’132 Accused Products as encouraged and

assisted by Microsoft, Microsoft’s customers have directly infringed and continue to directly

infringe one or more claims of the ’132 Patent, including at least claim 15. On information and




                                                65
            Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 66 of 68




belief, Microsoft knew or was willfully blind to the fact that that its actions would induce its

customers’ direct infringement of the ’132 Patent.

               Microsoft’s infringement of the ’132 Patent has been and continues to be

deliberate and willful, and, this is therefore an exceptional case warranting an award of enhanced

damages and attorneys’ fees and costs pursuant to 35 U.S.C. §§ 284-285.

               On information and belief, Microsoft will continue to infringe the ’132 Patent

unless enjoined by this Court.

               As a result of Microsoft’s infringement of the ’886 Patent, Daedalus has suffered

monetary damages, and seeks recovery, in an amount to be proven at trial, adequate to

compensate for Microsoft’s infringement, but in no event less than a reasonable royalty with

interest and costs. Microsoft’s infringement of Daedalus’ rights under the ’886 Patent will

continue to damage Daedalus, causing irreparable harm for which there is no adequate remedy at

law, unless enjoined by this Court.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and seeks relief against Microsoft as follows:

           a. For judgment that Microsoft has infringed and continues to infringe the claims of

               the ’886, ’730, ’209, ’612, and ’132 Patents;

           b. For a permanent injunction against Microsoft and its respective officers, directors,

               agents, servants, affiliates, employees, divisions, branches, subsidiaries, parents,

               and all other acting in active concert therewith from infringement of the ’886,

               ’730, ’209, ’612, and ’132 Patents;

           c. For an accounting of all damages sustained by Plaintiff as the result of

               Microsoft’s acts of infringement;



                                                 66
             Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 67 of 68




            d. For a mandatory future royalty payable on each and every future sale by

                Microsoft of a product that is found to infringe one or more of the Daedalus

                Patents and on all future products which are not colorably different from products

                found to infringe;

            e. For a judgment and order finding that Microsoft’s infringement is willful and

                awarding to Plaintiff enhanced damages pursuant to 35 U.S.C. § 284;

            f. For a judgment and order requiring Microsoft to pay Plaintiff’s damages, costs,

                expenses, and pre- and post-judgment interest for its infringement of the ’886,

                ’730, ’209, ’612, and ’132 Patents as provided under 35 U.S.C. § 284;

            g. For a judgment and order finding that this is an exceptional case within the

                meaning of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’

                fees; and

            h. For such other and further relief in law and in equity as the Court may deem just

                and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury in this action of all issues triable by a jury.




                                                   67
   Case 6:20-cv-01152 Document 1 Filed 12/16/20 Page 68 of 68




Dated: December 16, 2020     Respectfully Submitted,

                              /s/ B. Russell Horton

                              Denise M. De Mory (Pro Hac Pending)
                              Cal. Bar No. 168076
                              ddemory@bdiplaw.com
                              Jennifer L. Gilbert (Pro Hac Pending)
                              Cal. Bar No. 255820
                              jgilbert@bdiplaw.com
                              Robin Curtis (Pro Hac Pending)
                              Cal. Bar No. 271702
                              rcurtis@bdiplaw.com
                              BUNSOW DE MORY LLP
                              701 El Camino Real
                              Redwood City, CA 94063
                              Telephone: (650) 351-7248
                              Facsimile: (415) 426-4744

                              Attorney in Charge for Plaintiff
                              Daedalus Blue, LLC

                              B. Russell Horton
                              State Bar No. 10014450
                              GEORGE BROTHERS KINCAID & HORTON,
                              L.L.P.
                              114 West 7th Street, Ste. 1100
                              Austin, Texas 78701
                              (512) 495-1400 telephone
                              (512) 499-0094 facsimile
                              rhorton@gbkh.com

                              Attorney for Plaintiff
                              Daedalus Blue, LLC




                               68
